Citation Nr: 1517742	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  A Bilateral knee disability was not incurred in or related to service.

2.  A bilateral foot condition was not incurred in or related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of her knees in February 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to her claimed bilateral foot disability, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to a foot condition that occurred in service, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for disabilities of the knees and feet. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that the Veteran was treated for right ankle and knee pain in June 1985.  The Veteran reported no trauma, redness, or swelling of the knee, just pain.  The Veteran was treated again in July 1985, reporting right leg pain after running or using stairs.  There was tenderness but no edema.  The Veteran was diagnosed with the onset of shin splints.  The Veteran's April 1989 separation examination paperwork appears to be incomplete, and is not signed by a physician.  The Veteran, however, signed an associated report of medical history in which she denied ever experiencing a "trick" or locked knee or foot trouble.  She reported herself in excellent health.

Private treatment records indicate that the Veteran was treated for knee pain in July 2008.  The Veteran was prescribed medication, but the records reflect no further diagnosis or discussion of etiology.

VA treatment records indicate that in March 2012, the Veteran began treatment for bilateral knee pain.  At the time, she reported use of medication for swelling in her right knee.  In June 2012 the Veteran was prescribed pull-on knee slip braces.  She was at that time diagnosed with arthralgia, likely degenerative joint disease.  She reported mild non-radiating knee pain for many years with no injury.  Her treating physician advised diet, exercise and weight loss to treat her knees.

The Veteran underwent a VA examination of her knees in February 2014.  The examiner noted a diagnosis of mild bilateral osteoarthritis.  The Veteran reported that she had no history of injury to her knees.  After conducting a detailed physical examination, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner based this opinion on the rationale that the Veteran, despite being treated for right knee pain in service, now suffers from mild bilateral osteoarthritis in both knees, which the examiner attributed to her age and weight.  Furthermore, the Veteran had no documented treatment for knee pain for 20 years following service.  

At her November 2014 hearing, the Veteran stated that the first time she sought treatment for her knees after service was probably around 1995.  She said that her foot condition comes and goes, worse at some times, between her heel and ankle.  She stated that it is not her Achilles tendon because it is chronic, and she described it as "inner."  She stated that she has not been asking her doctors about her foot condition because her knees are worse and causing her pain.  

With respect to the Veteran's bilateral knee disability, the Board finds the February 2014 VA examination highly probative.  The examiner based his opinion on a detailed physical examination and supported it with the rationale that the Veteran's osteoarthritis is more likely associated with her age and weight.  This rationale is supported by the Veteran's VA treatment records, in which her treating physician recommended diet, exercise, and weight loss to treat her knees.  Furthermore, the Veteran's service treatment records reflect treatment of a right knee condition only, where there is no evidence that the Veteran's current condition affects her right knee worse than her left knee.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's bilateral knee condition arose in or was otherwise related to service, and service connection must therefore be denied.

With respect to the Veteran's claimed bilateral foot disability, the Board finds that there is no evidence linking the Veteran's claimed condition to service.  Indeed, there is minimal evidence that the Veteran suffers from a current disability.  The only evidence on the record related to the Veteran's feet is her February 2014 hearing testimony, and that testimony only vaguely described the nature of her claimed condition.  In any event, at no point has the Veteran explained how her claimed foot condition is related to her service, and nowhere in the record is there any indication that there was an event, injury, or disease related to a foot condition that occurred in service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's claimed bilateral foot disability arose in or was otherwise related to service, and service connection must therefore be denied.


ORDER

Service connection for bilateral knee disability denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


